DETAILED ACTION

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive.
It is argued that Bonifield fails to teach an insulative layer opposite the semiconductor layer.
Bonifield (column 4, line 20) teaches an SOI wafer, which is a substrate having a semiconductor layer and an insulative layer opposite the semiconductor layer.
Further the double patenting rejection will be held in abeyance as requested pending final disposition of the claims.

Claim Rejections - 35 USC §102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1, 2, 8 and 21 is/are rejected under 35 U.S.C. 102al as being clearly anticipated by Bonifield et al., US 7,833,895.
Regarding claim 1, Bonifield (figure 3A -see marked up copy below) teaches an apparatus comprising:
a substrate 305 (column 43, line 20 teaches an SOI substrate which exactly meets this limitation of an insulative layer attached to a semiconductor layer) including a semiconductor layer including a first surface and an insulative layer including a second surface opposite to the first surface;
a circuit element (300 is an 1C die so it must have a circuit element (column 9, line 55)) in the first surface;
a first electrode 314 through the substrate 305 from the first surface to the second surface, the first electrode including:
a first portion disposed in the substrate 305 (figure 3A-see marked up copy below); and
a second portion continuous to the first portion and protruding from the second surface (figure 3A-see marked up copy below); and a first insulative film 311 around the first electrode 314, wherein the first insulative film 311 is disposed between the first portion (figure 3A -see marked up copy below) of the first electrode 314 and the substrate 305 and extends to a side surface of the second portion (figure 3A -see marked up copy below) of the first electrode 314.

    PNG
    media_image1.png
    680
    758
    media_image1.png
    Greyscale

With respect to claim 2, Bonifield (figure 3A) teaches the first insulative film 311 comprises a silicon nitride film (column 4, lines 50-52) and is configured to cover the circuit element (300 is an 1C die so it must have a circuit element (column 9, line 55)) in the first surface. It covers the circuit element because it protrudes from the surface of the substrate.
As to claim 8, Bonifield (figure 3A) teaches the substrate 314 is a silicon on insulator (SOI) substrate (column 4, lines 19-20).
.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonifield et al., US 7,833,895, as applied to claim 1 above.
Concerning claim 4, though Bonifield fails to teach the insulative layer of the substrate is made of silicon oxide, it would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon oxide in the invention of Bonifield because silicon oxide is a conventionally known and used insulative material. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 5, though Bonifield fails to teach a second insulative film disposed between the semiconductor layer of the substrate and the first insulative film, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a second insulative film in the invention of Bonifield because a second .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is etseg. For applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1, 2, 4-16 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,418,311 (hereafter referred to as the Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the Patent teaches an apparatus comprising:

a first electrode (column 8, lines 19-20) through the substrate from the first surface to the second surface, the first electrode including:
a first portion disposed in the substrate (column 8, line 27); and
a second portion continuous to the first portion and protruding from the
second surface (column 8, line 28-29); and
a first insulative film around the first electrode, wherein the first insulative film is disposed between the first portion of the first electrode and the substrate and extends to a side surface of the second portion of the first electrode 314 (column 8, lines 21-25).
The Patent fails to teach the substrate has a circuit element in the first surface.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a circuit element in the first surface in the invention of the Patent because a circuit element in the first surface is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
The patent fails to teach a substrate including a semiconductor layer including a first surface and an insulative layer including a second surface opposite to the first surface.

With respect to claim 2, the Patent (column 8, lines 21-25 & claim 10) teaches the first insulative film comprises a silicon nitride film and is configured to cover the circuit in the first surface.
In reclaim 4, though the Patent fails to teach the insulative layer of the substrate is made of silicon oxide, it would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon oxide in the invention of the Patent because silicon oxide is a conventionally known and used insulative material. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 5, the Patent (claims 7-10) teaches a second insulative film disposed between the semiconductor layer of the substrate and the first insulative film.
Pertaining to claim 6, the Patent (column 8, lines 30-32 & claim 4) teaches a second electrode over the first surface of the substrate, and wherein a cross-sectional width of the second electrode is different from a cross-sectional width of the second portion of the first electrode.

Regarding claim 8, though the Patent fails to teach the substrate is a silicon on insulator (SOI) substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a SOI substrate in the invention of the Patent because a SOI substrate is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 9, the Patent (claim 4) teaches a cross-sectional width of the first portion in the substrate is smaller than a cross-sectional width of the second portion.
As to claim 10, the Patent fails to teach the substrate is a silicon on insulator (SOI) substrate, but does teach the first electrode is a through electrode (column 8, line 19), and wherein the second portion of the first electrode is a back bump of the through electrode.
Though the Patent fails to teach the substrate is a silicon on insulator (SOI) substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a SOI substrate in the invention of the Patent because a SOI substrate is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

In re claim 11, the Patent teaches a chip comprising:
a substrate (column 8, lines 19-20) including a first surface;
a through electrode (column 8, lines 19-20) including:
a first portion disposed inside the SOI substrate (column 8, line 27);
a second portion continuous with the first portion of the through electrode, the second portion protruding above the first surface of the SOI substrate to form a back bump, wherein the back bump of the through electrode includes a side portion which is not parallel to the first surface (column 8, line 28-32); and
an insulative film extending between the first portion of the through electrode and the SOI substrate and extending along at least a portion of the side portion of the back bump of the through electrode (column 8, lines 21-25 & 37-45).
Though the Patent fails to teach the substrate is a silicon on insulator (SOI) substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a SOI substrate in the invention of the Patent because a SOI substrate is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Though the Patent doesn't specifically use the term "back bump", the third portion taught at column 8, lines 30-32 is interpreted as covering this claim limitation.

Pertaining to claim 13, the Patent (claim 4) teaches the first portion of the through electrode has a first cross-sectional width, and wherein the back bump of the through electrode has a second cross-sectional width greater than the first cross-sectional width.
In claim 14, the Patent (column 8, lines 19-20 & 27) teaches the SOI substrate includes a second surface generally parallel to the first surface, wherein the first portion of the through electrode extends from the first surface to the second surface of the SOI substrate.
Regarding claim 15, the Patent teaches the SOI substrate includes a semiconductor layer including the second surface (column 8, lines 19-20), but though the Patent fails to teach a second insulative film disposed between the semiconductor layer of the substrate and the first insulative film, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a second insulative film in the invention of the Patent because a second insulative film is a conventionally known and used insulative material to form a stack. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 16, though the Patent fails to teach at least one circuit element disposed in the second surface of the SOI substrate, it would have 
As to claim 22, though the Patent fails to teach the first insulative film and the insulative layer of the substrate are configured to isolate the first electrode from the semiconductor layer of the substrate it would have been obvious to one of ordinary skill in the art at the time of the invention to use a silicon on insulator (SOI) substrate in the invention of the Patent because SOI substrates are conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If the examiner can't be reached, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for this application is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/13/2021